Case 1:20-cv-02827-RLY-TAB Document 1 Filed 10/30/20 Page 1 of 5 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


TAJUANDA JAMES,                                )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      ) Cause No. 1:20-CV-2827
                                               )
EHOB, INC.,                                    )
                                               )
               Defendant.                      )


                      COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, Tajunda James (“James”), by counsel, bring this action against Defendant,

EHOB, Inc. (“Defendant”), and shows as follows:

                                           OVERVIEW

       James bring this action brought under Title VII of the Civil Rights Act of 1964

(hereinafter “Title VII”), 42 U.S.C. §2000e, et. seq., as amended, and the Civil Rights Act of

1866 (“Section 1981”). Plaintiff contends she was discriminated because of her race, African

American, in violation of Title VII and Section 1981. James also contends she was retaliated

against for engaging in statutorily-protected activity.

                                             PARTIES

       1.      James resided in the Southern District of Indiana at all times relevant to this

action. She was employed by Defendant and was an employee as defined by 42 U.S.C.

§2000e(f).

       2.      At all relevant times Defendant was continuously doing business in the southern

district of Indiana and is an employer as defined by 42 U.S.C. §2000e(b).
Case 1:20-cv-02827-RLY-TAB Document 1 Filed 10/30/20 Page 2 of 5 PageID #: 2




                                   JURISDICTION AND VENUE

       3.      This Court has jurisdiction over Defendant pursuant to 28 U.S.C. §1331

and 42 U.S.C. §2000e-5(f)(3).

       4.      Plaintiff satisfied her obligation to exhaust her administrative remedies by timely

filing a charge with the U.S. Equal Employment Opportunity Commission (hereinafter “EEOC”),

receiving the appropriate Dismissal and Notice of Suit Rights, and timely filing this Complaint

within ninety (90) days thereof.

       5.      As all events pertinent to this lawsuit occurred within the Southern District

of Indiana, venue in this Court is proper.

                                              FACTS

       6.      Defendant hired James on or about January 9, 2019. James was employed as a

Machine Operator. Prior to becoming a full-time, permanent employee, James worked for

Defendant through a temporary staffing agency.

       7.      James was harassed by a Caucasian female who made threats, three things at her,

and assaulted her. James complained about these actions, and disciplinary action was taken

against the offender. Nevertheless, the harassment became more severe.

       8.      Thereafter, James was accused of workplace misconduct and was let go because,

“[T]hings were not working out.” The explanation for her separation changed when Defendant

challenged her claim for unemployment benefits, and yet again in response to the EEOC’s

request for a response to the charge she filed.

       9.      James had not previously been disciplined for any misconduct.

       10.     James was harmed by Defendant’s unlawful conduct.



                                                  2
Case 1:20-cv-02827-RLY-TAB Document 1 Filed 10/30/20 Page 3 of 5 PageID #: 3




                                       LEGAL CLAIMS

                           COUNT I: RACE DISCRIMINATION

         11.   James hereby incorporates by reference paragraphs one (1) through ten (10) of

this Complaint.

         12.   James was treated differently in the terms and conditions of her employment than

non-African American employees.

         13.   Upon information and belief Defendant acted with intent, malice, and/or reckless

disregard as to rights afforded to James under Title VII and Section 1981.

         14.   James suffered harm as a result of Defendant’s unlawful conduct.

                                   COUNT II: RETALIATION

         15.   James hereby incorporates by reference paragraphs one (1) through fourteen (14)

of this Complaint.

         16.   James complained about what she reasonably believed was a hostile work

environment because of her race.

         17.   Defendant retaliated against James by terminated her employment.

         18.   Upon information and belief Defendant acted with intent, malice, and/or reckless

disregard as to rights afforded to James under Section 1981.

         19.   James suffered harm as a result of Defendant’s unlawful conduct.

                                    REQUESTED RELIEF


   WHEREFORE, Plaintiff, Tajunda James, respectfully requests the following:

   a)     An Order finding Defendant liable for back wages in an amount to make Plaintiff

whole;




                                                3
Case 1:20-cv-02827-RLY-TAB Document 1 Filed 10/30/20 Page 4 of 5 PageID #: 4




   b)    An Order finding Defendant liable for compensatory damages in an amount to make

Plaintiff whole;

   c)    An Order awarding Plaintiff punitive damages as a penalty for Defendant’s intentional,

unlawful conduct;

   d)    An Order awarding Plaintiff the costs of this action;

   e)    An Order awarding Plaintiff her attorneys’ fees;

   f)    An Order awarding Plaintiff pre- and post-judgment interest at the highest rates allowed

by law; and

   g)    An Order granting such other and further relief as may be necessary and appropriate.


                                              Respectfully submitted,

                                              s/ Christopher S. Wolcott
                                              Christopher S. Wolcott (#23259-32)
                                              The Wolcott Law Firm LLC
                                              450 East 96th Street, Suite 500
                                              Indianapolis, Indiana 46240
                                              Telephone:     (317) 500-0700
                                              Facsimile:     (317) 732-1196
                                              E-Mail: indy2buck@hotmail.com

                                              Attorney for Plaintiff


                                    JURY TRIAL DEMAND

        Plaintiff demands a trial by jury on all issues deemed triable.

                                              Respectfully submitted,

                                              s/ Christopher S. Wolcott
                                              Christopher S. Wolcott (#23259-32)
                                              The Wolcott Law Firm LLC
                                              450 East 96th Street, Suite 500
                                              Indianapolis, Indiana 46240
                                              Telephone:     (317) 500-0700
                                              Facsimile:     (317) 732-1196
                                              E-Mail: indy2buck@hotmail.com

                                                  4
Case 1:20-cv-02827-RLY-TAB Document 1 Filed 10/30/20 Page 5 of 5 PageID #: 5




                                   Attorney for Plaintiff




                                      5
